Braley, J.
The master’s report and the inferences which fairly may be drawn therefrom do not disclose any material facts as to the nature and effect of the plaintiff’s business different from those reviewed in Merchants Legal Stamp Co. v. Murphy, ante, 281, except that the defendant with knowledge of the terms of the contract instead of buying from the plaintiff has to a limited amount obtained stamps in exchange for goods from customers of the plaintiff who came into his store to trade.
But as the plaintiff, for reasons stated in the previous case, has adopted a form of contract, the deliberate purpose and effect *391of which when put in operation is to stifle competition and restrain trading in these stamps by others, in violation of St. 1908, c. 454, § 1, the defendant, who is not shown to have engaged in fraud, deception or unfair competition, is not guilty of any actionable wrong.
The question whether the plaintiff can be compelled to redeem stamps acquired in violation of its contracts is not before us.
The decree for the plaintiff must be reversed, and a decree is to be entered dismissing the bill with costs.

Ordered accordingly.